 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ANTONIO SHEPHERD,                          Case No. 1:18-cv-01016-DAD-JLT (PC)

12                       Plaintiff,                      ORDER DIRECTING CLERK OF
                                                         COURT TO CLOSE CASE
13            v.
14    LINDA M. ROBLES, et al.,
15                       Defendants.
16

17          The parties have resolved this case in its entirety and filed a stipulation for voluntary
18   dismissal with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 28)
19   The stipulation also states that each party shall bear its own litigation costs and attorney’s fees.
20          “The plaintiff may dismiss some or all of the defendants, or some or all of his claims,
21   through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court
22   automatically terminates the action as to the defendants who are the subjects of the notice.”
23   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted). Accordingly,
24   this action is terminated by operation of law without further order from the Court. The Clerk of
25   the Court is therefore DIRECTED to terminate all deadlines and close this case.
26
     IT IS SO ORDERED.
27
28      Dated:     October 22, 2019                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
